Citation Nr: 0519651	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED) as secondary to 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for ED secondary to 
PTSD.

The Board remanded the claim to the RO in November 2003 for 
further development and consideration.


FINDING OF FACT

The veteran's ED, even if he has it, is not shown to be 
causally related to his service-connected PTSD.


CONCLUSION OF LAW

ED is not proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in May 
2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from a non-VA medical sources that must 
also be obtained.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOC what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of May 2004, which was after 
the RO's August 2002 decision denying service connection for 
ED as secondary to PTSD.  

Because VCAA notice as to the issue of secondary service 
connection was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was:  (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in June 2005 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to recertifying the claimant's appeal to the 
Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the June 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  So the timing of his VCAA notice was nonprejudicial.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

The service medical records are negative for ED, and it is 
not otherwise contended.  Rather, the veteran asserts that he 
has developed ED since service as a result of his service-
connected PTSD.  So he is claiming entitlement to secondary 
service connection for the ED.

Information from the internet was received in August 2002.  
It relates that ED can result from psychological factors.  
The Board acknowledges that psychological manifestations are 
sometimes associated with service-connected PTSD.  But as 
indicated in this internet evidence, this is merely within 
the realm of possibility.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997) and Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (discussing the probative value of speculative, vague, 
and inconclusively worded medical opinions versus those that 
merely use cautious language).  See, too, Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The Board's November 2003 remand requested a medical opinion 
concerning the probability of the purported relationship 
between any ED the veteran may now experience and his 
service-connected PTSD.  And to this end, the RO obtained 
this necessary medical opinion in January 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).



In his January 2005 report, this designated physician stated 
that he reviewed the claims file for the veteran's pertinent 
medical history.  It was indicated that ED, generally, is 
secondary to a medical cause.  The clinician pointed out 
there was no clear documentation about what the veteran meant 
by impotence.  It was noted that the medications he was being 
prescribed were not likely to cause ED and were generally not 
associated with it.  It was true, added the clinician, that 
anxiety and irritability leading to relationship conflicts 
might influence sexual desire and ability to maintain an 
erection.  However, it was observed there was no clear 
evidence that ED was a direct consequence of PTSD.  So in the 
examiner's opinion, it was less likely than 50% that ED was 
caused by PTSD, alone, in this case.

The Board has considered the evidence from the website 
indicating that psychological factors can interfere with 
sexual function.  The Board does not dispute the validity of 
this treatise evidence, per se.  But this evidence does not 
indicate that, in the veteran's particular case, he developed 
ED as a result of PTSD.  Rather, the treatise evidence merely 
raises the possibility that psychological factors (presumably 
stemming from PTSD) might have played a part in the etiology 
of the veteran's ED.  And this will not suffice.  Instead, 
the treatise evidence must discuss generic relationships with 
a degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).

A VA examiner determined it is less likely than not (less 
than a 50% likelihood) that ED, in the veteran's particular 
case, resulted from PTSD.  The examiner's discussion of the 
veteran's case was supported by a rationale based on a review 
of the record.  It is entitled to much greater probative 
value than the information from the web site that states, as 
a very general matter, that a relationship exists between 
psychological factors and ED.  So even considering the 
treatise evidence, there still is no objective medical 
opinion indicating, in this particular case, the veteran has 
ED related to his service-connected PTSD.

The Board also has considered the veteran's assertion that he 
has ED secondary to PTSD.  His assertion amounts to an 
opinion about a matter of medical causation.  Since he is a 
layman, he does not have the necessary medical training 
and/or expertise to give a probative opinion on determinative 
issues such as the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for ED 
secondary to PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for ED, secondary to PTSD, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


